In The
Court of Appeals
Sixth Appellate District of Texas at Texarkana

______________________________

No. 06-05-00072-CV
______________________________


COY OWENS, Appellant
 
V.
 
LINDA OWENS, Appellee


                                              

On Appeal from the 62nd Judicial District Court
Hopkins County, Texas
Trial Court No. CV35757


                                                 



Before Morriss, C.J., Ross and Carter, JJ.
Memorandum Opinion by Justice Carter


MEMORANDUM OPINION

            Appellant, Coy Owens, has filed a motion asking this Court to dismiss his appeal.  Pursuant
to Tex. R. App. P. 42.1(a)(1), we grant his motion to dismiss this cause.
            We dismiss the appeal.
 


                                                                        Jack Carter
                                                                        Justice
 
Date Submitted:          June 14, 2005
Date Decided:             June 15, 2005